      Case 1:19-cr-00899-PAC Document 61 Filed 06/15/21 Page 1 of 1
                                                           USDCSDNY
                                                           DOCUMENT
                                                           ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                               DOC#:
SOUTHERN DISTRICT OF NEW YORK                              DATE FILED: 6-15-21
----------------------------------------------X
UNITED STATES OF AMERICA,
                                                               1: 19 Cr. 899 (PAC)
                                                              COMMITMENT ORDER
                 -against-


JONATHAN LOPEZ,

                        Defendant.
---------------------------------------------X
        For the reasons stated on the record at the Competency Hearing held pursuant to

.18 U.S.C. § 424l(a) on June 15, 2021, the Court "finds by a preponderance of the

evidence that the defendant is presently suffering from a mental disease or defect

rendering him mentally incompetent to the extent that he is unable to understand the

nature and consequences of the proceedings against him or to assist properly in his

defense"; therefore, the defendant is committed to the custody of the Attorney General

for hospitalization and evaluation in a suitable facility pursuant to 18 U.S.C. §

4241 (d)(l ). This period of hospitalization is not to exceed four months unless further

extended by order of the Court, and the director of the chosen facility is directed to

provide the Court with an update on the defendant's progress within 60 days of the filing

of this order.


Dated: New York, New York
       June 15, 2021                                  SO ORDERED



                                                      HONORABLE PAUL      ' A. CROTTY
                                                      United States District Judge
